Appeal, as limited by appellant’s brief, from so much of an order of the Supreme Court, Kings County, dated August 29, 1968, 'as granted a trial preference. Order reversed insofar as appealed from, on the law, with $10 costs and disbursements. In the absence of a stenographic transcript of the pretrial conferences or other appropriate proof showing the facts upon which the court based its determination, the propriety of the granting of the preference cannot be adequately reviewed (Jones v. Otis Elec. Co., 24 A D 2d 451; Abramson v. Kenwood Labs., 17 A D 2d 626). Brennan, Acting P. J., Rabin, Hopkins, Munder and Martuseello, JJ., concur.